 In the Matter of ALABAMA DRY DOCK AND SHIPBUILDING Co.andMOBILE METAL TRADES COUNCIL, AFFILIATED WITH AMERICAN FEDERA-TION OF LABOR.Case No. R-3558AMENDMENT TO DECISION AND DIRECTION OFELECTION -April 8, 19/2On March 20, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'On March 30, 1942, the Board issued anorder reopening record, referring proceeding to Regional Directorand authorizing Regional Director to issue notice of further hearing.On April 2, 1942, Alabama Dry Dock and Shipbuilding Co., MobileMetal Trades Council, affiliated with the American Federation ofLabor, and Industrial Labor Union of Marine and ShipbuildingWorkers of America, Local 18, affiliated with the Congress of Indus-trialOrganizations, comprising all the parties to this proceeding,entered into,a stipulation expressly waiving any further hearing inthis matter, agreeing on an appropriate pay-roll date for determiningeligibility of employees to participate in the election hereinbeforedirected by the Board, and providing for amendment of the Board'sDecision and Direction of Election.The Board hereby approves the stipulation and amends its De-cision and Direction of Election pursuant thereto by striking thefirst paragraph in Section VI of its Decision and substituting there-for the words "We find that the question concerning representationwhich has arisen can best be resolved by an election by secret ballot.We shall direct that all employees in the appropriate unit who drewpay for the pay-roll period ending March 24, -1942, subject to thelimitations and additions as set forth in the Direction of Electionherein, shall be eligible to vote."The Board hereby amends its Direction of Election by strikingtherefrom the words "who drew pay once during any one of the139 N. L R B 954.40 N. L.R. B., No. 45.280 ALABAMA DRY DOCK AND SHIPBUILDINGCO.2814 weeks ending January 13, 20, 27, or February 3, 1942, and who alsodrew pay once during any one of the 4 weeks ending December 2,9, 16, and 23, 1941," and substituting therefore the words "who drewpay for the pay-roll period ending March 24, 1942."The Board, having been advised by the Regional Director that alonger time- in which to hold the election is necessary, hereby furtheramends its Direction of Election by striking therefrom the words"but not later than thirty (30) days from the date of this Direction"and substituting therefor the words "but not later than forty-five(45) days from the date of this Direction."it In the .Matter of, ALABAMA DRY DOCK.,AND SrnPBUILDINQCo.,andMOBILEMETAL TRADES COUNCIL, AFFILIATED WITH THE AMERICANFEDERATIONOF LABORCaseNo. R-3553-CERTIFICATION OF REPRESENTATIVESMay 11, 1942On March 20, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.,On April 8, 1942, the Board issued an Amendment to Decision andDirection of Election.2Pursuant- to the Direction of Election, asamended, an election by secret ballot was conducted on April 23,1942, under the direction and supervision of the Regional Director forthe Fifteenth Region (New Orleans, Louisiana).On April 27, 1942,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport on the ballot.No objections to the conduct of the ballot orthe Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibilitylist------------------------------------8968Total ballots cast-----------------------------------------4488Total ballots challenged-----------------------------------0Total blank ballots________________________________________1Total void ballots-----------------------------------------36Total valid votes counted__________________________________4451Votes cast for Mobile Metal Trades Council, affiliated withA F. L-------------------------------------------------1254Votes cast for Industrial Union of Marine and ShipbuildingWorkers, Local 18, affiliated with C. I. 0------------------ 3080Votes cast for No Union------------------------------------ 117By virtue of\ and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,139 N.L. R B. 954.2 40 N.L.R. B. 280.40 N. L. R. B, No. 45a.282 ALABAMA DRY DOCK AND SHIPBUILDING 00283of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Industrial Union of Marine and Ship-building Workers, Local 18, affiliated with the Congress of IndustrialOrganizations, has been designated and selected by a majority of allemployees of Alabama Dry Dock and Shipbuilding Co., Mobile,Alabama, who are engaged in maintenance and production, includingtemporary leadermen, but excluding clerical and office 'workers,draftsmen, checkers, timekeepers, watchmen, permanent or regularleadermen, subforemen, foremen, and other supervisory employees,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, Industrial Union ofMarine and Shipbuilding Workers, Local 18, affiliated with the Con-gress of Industrial Organizations, is the exclusive representative ofall such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and otherconditions of employment.